       Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


    JUSTIN P. MEUNIER                                     CIVIL ACTION

    VERSUS                                                19-12141

    HOME DEPOT U.S.A., INC.                               SECTION: “J” (1)




                                 ORDER & REASONS

        Before the Court are a Motion for Partial Summary Judgment (Rec. Doc. 42)

filed by Plaintiff Justin P. Meunier, an opposition thereto (Rec. Doc. 48) filed by

Defendant Home Depot U.S.A., Inc. (“Home Depot”), and a reply (Rec. Doc. 51) by

Plaintiff. Having considered the motion and legal memoranda, the record, and the

applicable law, the Court finds that the motion should be DENIED.

                       FACTS AND PROCEDURAL BACKGROUND

        This litigation derives from personal injuries allegedly sustained while

Plaintiff was in the process of renting excavation equipment from Home Depot.

Plaintiff alleges he was injured by a defective tongue jack on a trailer (the “Subject

Trailer”) manufactured by MMDI, Inc. (“MMDI”).1

        On the day of the incident, Plaintiff went to a Home Depot store to rent a mini-

excavator.2 The mini-excavators and other equipment were stored on MMDI trailers,

which were for customers to use to transport the equipment.3 All trailers, except for



1 (Rec. Doc. 42-3, at 2).
2 Id. at 1.
3 (Rec. Doc. 48-2, at 1).
       Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 2 of 11




the Subject Trailer, had a blue and white sticker on them that read “MMDI Trailers”

and contained the phone number for MMDI as well as MMDI’s website address:

www.MMDIcorp.com.4 In addition to the MMDI label, all of the trailers, including

the Subject Trailer, possessed labels that read “Available at Select Locations of The

Home Depot Tool Rental,” followed by “Compact Power Equipment Rental” and

“CompactPowerEquipmentRental.com,” as well as the phone number for Home Depot

tool rentals.5 There was also a scannable code symbol on the sticker with “THD

Rentals” printed on the side of the code.6

        Plaintiff was directed by a Home Depot employee to hook up to one of two

MMDI trailers.7 The first trailer Plaintiff attempted to use had an MMDI label;8 he

lowered this trailer onto his vehicle’s trailer hitch, but it would not rise again to be

repositioned.9 Next, Plaintiff moved to the Subject Trailer and cranked the handle on

the trailer’s tongue jack to verify it would work properly, but the handle came loose

and struck Plaintiff in the nose.10 Plaintiff was later diagnosed with a concussion

and a depressed fracture of the nasal bone.11

        Home Depot service technicians are tasked with conducting routine service

inspections on all rental equipment, including the Subject Trailer.12 After the incident




4 Id. at 1-2, 4.
5 (Rec. Doc. 42-3, at 3).
6 Id.
7 Id. at 1.
8 (Rec. Doc. 48-2, at 2).
9 (Rec. Doc. 42-3, at 1).
10 Id. at 1-2.
11 (Rec. Doc. 29, at 4).
12 (Rec. Doc. 42-4, at 3).




                                             2
         Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 3 of 11




occurred, a service technician observed that the roll pin to hold the handle in place

on the Subject Trailer was broken, and he replaced and disposed of that roll pin.13

          Plaintiff filed suit in this Court against Home Depot and MMDI, bringing

claims for negligence and products liability. On November 16, 2020, the Court

granted MMDI’s Motion to Dismiss for Lack of Personal Jurisdiction,14 leaving Home

Depot as the sole remaining defendant. The instant motion is before the Court on the

briefs and without oral argument.

                              PARTIES ARGUMENTS

          Plaintiff seeks summary judgment as to Home Depot’s status as a

manufacturer under the Louisiana Products Liability Act (the “LPLA”). Specifically,

Plaintiff contends that Home Depot is either (1) an “apparent manufacturer” of the

Subject Trailer because the trailer did not contain any labels identifying the actual

manufacturer, MMDI, or (2) a seller who exercised control over a quality of the

product that caused Plaintiff’s injuries, because Home Depot’s technicians would

perform repairs on trailers as necessary.

          Home Depot avers that summary judgment is not proper in this case because

there are material issues of fact as to whether it is an “apparent manufacturer” of the

Subject Trailer. Specifically, Home Depot asserts that material issues of fact exist as

to whether it held itself out to be the manufacturer of the Subject Trailer because

“[t]here were no stickers or other signage on the Subject Trailer stating or otherwise

representing that the Subject Trailer was manufactured by Home Depot” and the


13   Id. at 7.
14   (Rec. Doc. 52).


                                            3
         Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 4 of 11




Subject Trailer was surrounded by several other trailers that were properly labeled,

putting Plaintiff on notice that the trailers for rent, including the Subject Trailer,

were made by MMDI.15

                                   LEGAL STANDARD

           Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing FED. R. CIV. P. 56); see Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

           If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” Int’l

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991). The nonmoving



15   (Rec. Doc. 48, at 2-4).


                                              4
     Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 5 of 11




party can then defeat the motion by either countering with sufficient evidence of its

own, or “showing that the moving party’s evidence is so sheer that it may not

persuade the reasonable fact-finder to return a verdict in favor of the moving party.”

Id. at 1265.

      When examining matters of state law, the Court will employ the principles of

interpretation used by the state’s highest court. Am. Int’l Specialty Lines Ins. Co. v.

Rentech Steel LLC, 620 F.3d 558, 564 (5th Cir. 2010). Mindful of Louisiana’s

distinction between primary and secondary sources of law, the Court will begin its

analysis with reliance on the Louisiana Constitution and statutes before looking to

“‘jurisprudence, doctrine, conventional usages, and equity, [which] may guide the

court in reaching a decision in the absence of legislation and custom.’” Shaw

Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 546 (5th Cir. 2004) (quoting LA.

CIV. CODE art. 1 rev. cmt. b). If the Court must make an “Erie guess” on an issue of

Louisiana law, the Court will decide the issue the way that it believes the Supreme

Court of Louisiana would decide it. Id. The Court is not strictly bound by the decisions

of the state intermediate courts and may disregard them if the Court is “convinced

that the Louisiana Supreme Court would decide otherwise.” In re Katrina Canal

Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007).

                                    DISCUSSION

      Under the LPLA, a plaintiff may only recover from a defendant who qualifies

as a manufacturer of the product that caused injury. See LA. R.S. 9:2800.54(A). The




                                           5
     Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 6 of 11




LPLA’s definition of manufacturer is broader than those who actually manufacture a

product. The LPLA contains the following relevant definitions:

      “Manufacturer” means a person or entity who is in the business of
      manufacturing a product for placement into trade or commerce.
      “Manufacturing a product” means producing, making, fabricating,
      constructing,    designing,  remanufacturing,     reconditioning or
      refurbishing a product. “Manufacturer” also means:

      (a) A person or entity who labels a product as his own or who otherwise
      holds himself out to be the manufacturer of the product.

      (b) A seller of a product who exercises control over or influences a
      characteristic of the design, construction or quality of the product that
      causes damage.

LA. R.S. 9:2800.53(1). Plaintiff contends that Home Depot qualifies as a manufacturer

under these last two definitions. The Court considers each in turn.

      I.     APPARENT MANUFACTURER

      The “apparent manufacturer” doctrine allows a plaintiff to hold the seller of a

product liable for injuries caused by a defect in that product where the seller leads a

reasonable consumer to believe that it is the manufacturer of the product. Chevron

USA, Inc. v. Aker Mar., Inc., 604 F.3d 888, 895 (5th Cir. 2010). “‘[W]here the vendor

puts only its name upon the product without indicating that it is actually the product

of another[,] then the public is induced by its reasonable belief that it is the product

of the vendor to rely upon the skill of the vendor and not upon the skill of any other,”

and the vendor may be held liable as a manufacturer. Id. (quoting Penn v. Inferno

Mfg. Corp., 199 So.2d 210, 214-15 (La. App. 1st Cir. 1967)). Even a vendor that labels

a product with the actual manufacturer’s label may not be shielded from liability,

depending on the circumstances. See, e.g., Rutherford v. Coca–Cola Bottling Co. of



                                           6
     Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 7 of 11




Shreveport, Inc., 501 So.2d 1082, 1085-86 (La. App. 2d Cir. 1987) (holding bottler of

Coca-Cola was apparent manufacturer of canned Cokes it sold even though labels

identified actual manufacturer in small print).

      Ultimately, “when the distributor’s actions give the buying public a basis to

assume that it may be the manufacturer of a product it distributes, a jury will usually

be within its province to conclude that the distributor held itself out as the product’s

manufacturer, even though the indications may be less than clear and the ambiguity

as to the actual manufacturer may subsequently be clarified.” Chevron, 604 F.3d at

897. However, courts will not assign apparent manufacturer liability to every seller

of a product; liability “‘must be judged from the viewpoint of the purchasing public,

and in light of circumstances as of the time of purchase.’” Id. at 896 (quoting Hebel v.

Sherman Equip., 442 N.E.2d 199, 203 (1982)).

      In Chevron USA, Inc. v. Aker Maritime, Inc., the Fifth Circuit upheld a jury

verdict holding a distributor of faulty bolts, Lone Star, liable under the apparent

manufacturer doctrine. Id. at 898. Lone Star was a well-known manufacturer of bolts

and had distributed faulty bolts in boxes bearing Lone Star labels with a packing slip

noting that they were either “manufactured or distributed” by Lone Star. Id. & n.8.

The court also noted that the employee who received the bolts was under the

impression that the bolts were Lone Star’s. Id. at 898. While the bolts had small

markings of the actual manufacturer’s initials on their heads, the court held that the

markings were not a sufficiently clear indication that someone else had manufactured

the bolts and refused to overturn the jury’s verdict. Id. at 898-99.




                                           7
     Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 8 of 11




      In this case, Plaintiff contends that summary judgment is appropriate because

the Subject Trailer did not display any markings other than those of Home Depot.

The Court is not persuaded. First, the evidence that Home Depot held itself out as a

manufacturer is less compelling than the evidence present in Chevron. The label

merely stated that the trailer was “available at” the Home Depot, which is much less

suggestive than the packing slip stating the bolts were “manufactured or distributed

by” Lone Star. Id. at 898 n.8. Unlike Lone Star, Home Depot is not a well-known

manufacturer of trailers but widely recognized as a big box store, and Plaintiff has

not presented any evidence to the contrary. Cf. id. at 898; Penn, 199 So.2d at 217

(noting that defendant “was so well known in the oil fields as being a manufacturer

of oil field equipment”).

      Plaintiff relies almost entirely on the fact that Subject Trailer did not bear the

mark of its manufacturer and only had Home Depot labels to argue that summary

judgment is appropriate. The Fifth Circuit has rejected the imposition of liability

based on such limited evidence. See Chevron, 604 F.3d at 898 (“If the boxes [with the

defendant’s labels] were the only evidence against Lone Star, the cases would indicate

a different decision.”). Moreover, Chevron was concerned with the sufficiency of the

evidence supporting the jury’s verdict. Plaintiff’s burden here, on summary judgment,

is much higher: he must demonstrate that no reasonable jury could return a verdict

for Home Depot. He fails to do so.

      The record reflects that the Subject Trailer was an MMDI Model ME510R

trailer and was located next to ten other trailers of the same model that were




                                           8
       Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 9 of 11




identical, except that the Subject Trailer lacked an MMDI label.16 Plaintiff first

attempted to hook up one of the trailers with an MMDI label to his vehicle before

attempting to do so with the Subject Trailer.17 Notably, in his affidavit Plaintiff

declares that he “do[es] not recall seeing any labels on the second trailer bearing the

name MMDI” but does not mention any labels on the first trailer.18

        Viewing the evidence in the light most favorable to Home Depot, a reasonable

jury could conclude that Home Depot did not label the Subject Trailer as its own or

otherwise hold itself out as the manufacturer. While there may be sufficient evidence

for a jury to find Home Depot liable as an apparent manufacturer, summary

judgment is not proper here and will be denied.

        II.      MANUFACTURER/SELLER

        Plaintiff also contends that Home Depot qualifies as a manufacturer because

it is “[a] seller of a product who exercises control over or influences a characteristic of

the design, construction or quality of the product that causes damage” (sometimes

referred to as a “manufacturer/seller”). LA. R.S. 9:2800.53(1)(b). The Court agrees

that Home Depot qualifies as a seller under the LPLA, which is defined as “a person

or entity who is not a manufacturer and who is in the business of conveying title to

or possession of a product to another person or entity in exchange for anything of

value.” LA. R.S. 9:2800.53(2). Nevertheless, the Court finds that Plaintiff has failed

to establish that Home Depot qualifies as a manufacturer under this definition.



16 (Rec. Doc. 48-2, at 1-2).
17 (Id. at 2; Rec. Doc. 42-3, at 1-2).
18 (Rec. Doc. 42-3, at 2).




                                            9
     Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 10 of 11




      For a seller to be held liable as a manufacturer/seller under the LPLA, a seller

must have a “direct and specific” influence over “a characteristic of the design,

construction or quality of the product that causes damage.” Parks ex rel. Parks v.

Baby Fair Imports, Inc., 98-626 (La. App. 5th Cir. 12/16/98), 726 So.2d 62, 64. A

seller’s repair that does not alter the basic design of a product does not rise to the

level of control necessary to hold the seller liable as a manufacturer. Slaid v.

Evergreen Indem., Ltd., 32,363 (La. App. 2 Cir. 10/27/99), 745 So. 2d 793, 799. Rather,

a repair must be “of such a substantial nature as to be considered [a]

‘remanufacturing, reconditioning, or refurbishing [of] a product’” or otherwise alter a

product “in a meaningful and creative way” in order to impose liability. Id.

      In Parks ex rel. Parks v. Baby Fair Imports, Inc., the plaintiffs alleged that the

defendant was a manufacturer/seller of a defective shirt because it placed a work

order specifying the materials and color of the shirt and had a quality assurance

program that tested the construction and fabric quality but did not test for defects.

726 So.2d at 64-65. The court disagreed, reasoning that simply placing an order with

a manufacturer and making selections from available products did not constitute

sufficient control to qualify the defendant as a manufacturer. Id. at 64; see also Stone

Energy Corp. v. Nippon Steel, 475 F. Supp. 3d 563, 568 (W.D. La. 2020) (“[The

defendant’s] mere relay of information from [the buyer] to [the manufacturer] does

not render [the defendant] a manufacturer under the LPLA.”). Additionally, the court

determined that the quality assurance tests did not make the defendant a




                                          10
        Case 2:19-cv-12141-CJB-JVM Document 53 Filed 03/02/21 Page 11 of 11




manufacturer because the tests were performed on a finished garment and did not

alter the shirt in any way. Parks, 726 So.2d at 65.

           Conversely, in Stone Energy, the court found that the defendant-seller

exercised sufficient control over the product, pipe for an oil well, because even though

the pipe was manufactured by another party, the defendant-seller installed couplings

onto the pipe. 476 F. Supp. 3d at 565, 568. Nevertheless, the court denied summary

judgment because it was unclear whether the installation of the coupling caused the

defect. Id. at 568-69.

           Here, Plaintiff contends that Defendant qualifies as a manufacturer/seller

because Home Depot’s service technicians were responsible for regularly inspecting

the trailer for “any quality that would render the trailer unrentable and performing

repairs as necessary.”19 But unlike Stone Energy, these types of repairs do not alter

the basic design of the trailers and therefore are insufficient to hold Home Depot

liable as a manufacturer. See Slaid, 745 So. 2d at 799. Summary judgment must be

denied.

                                     CONCLUSION

           Accordingly,

           IT IS HEREBY ORDERED that Plaintiff’s Motion for Partial Summary

Judgment (Rec. Doc. 42) is DENIED.

           New Orleans, Louisiana, this 2nd day of March, 2021.



                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
19   (Rec. Doc. 42-1, at 8).


                                            11
